       Case 3:19-cv-08231-JJT Document 62 Filed 04/17/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Carlos Earnesto Tillman,                          No. CV-19-08231-PCT-JJT
10                  Plaintiff,                         ORDER
11   v.
12   Baxter E. Everett, et al.,
13                  Defendants.
14
15         At issue is Defendants Universal Logistics Holdings (“ULH”), Universal
16   Intermodal Services (“UIS”), and Westport Axle Co.’s (“Westport”) Motion for Summary
17   Judgment Regarding Successor Liability (Doc. 33, “Mot.”) and Plaintiff’s Amended Rule
18   56(d) Motion and Affidavit (Doc. 58, “Aff.”), to which Defendants filed a Response in
19   opposition (Doc. 61, “Resp.”).
20         This action stems from a motor accident between Plaintiff and Defendant Baxter
21   Everett, who was employed by Defendant Specialized Rail Services, Inc. (“SRS”) at the
22   time of the accident in July 2017. SRS later executed a Stock Purchase Agreement (“SPA”)
23   in October 2018 in which Westport1 purchased all SRS shares with cash. Westport and UIS
24   are subsidiaries of ULH. Under a theory of successor liability, Plaintiff alleges that ULH,
25   UIS, and or Westport are liable to Plaintiff by virtue of the SRS stock purchase. On
26   February 4, 2020, ULH, UIS, and Westport filed a Motion for Summary Judgment on the
27         1
             The Court acknowledges, as Plaintiff points out, that the press release contained
     in ULH’s SEC Form 8-K filing, exhibit 99.1, states that (1) ULH acquired SRS, and (2)
28   SRS would operate as part of UIS. However, the SPA lists Westport as the buyer. Thus,
     for purposes of this Motion, the Court refers to Westport as the purchasing corporation.
       Case 3:19-cv-08231-JJT Document 62 Filed 04/17/20 Page 2 of 6



 1   grounds that Plaintiff cannot and will not be able to establish successor liability for any
 2   liability of SRS’s resulting from the accident between Plaintiff and Defendant Baxter.
 3          Plaintiff has filed a motion and affidavit under Federal Rule of Civil Procedure 56(d)
 4   (formerly Rule 56(f)), asking the Court to defer ruling on Defendants’ Motion to allow
 5   time to take discovery on the issue of successor liability. Under Rule 56(d), a party may
 6   request a continuance on the court’s ruling on the opposing party’s motion for summary
 7   judgment if the party shows (1) the specific facts it hopes to elicit from further discovery;
 8   (2) the facts sought exist; and (3) the sought-after facts are essential to oppose summary
 9   judgment. Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822,
10   827 (9th Cir. 2008). The decision to grant or deny a Rule 56(d) motion is within the court’s
11   discretion. Burlington N. Santa Fe R. Co. v. Assiniboine & Sioux Tribes of Fort Peck
12   Reservation, 323 F.3d 767, 773 (9th Cir. 2003). “Where, however, a summary judgment
13   motion is filed so early in the litigation, before a party has had any realistic opportunity to
14   pursue discovery relating to its theory of the case, district courts should grant any Rule
15   [56(d)] motion fairly freely.” Id.
16          Plaintiff submits several bases for delaying ruling on Defendants’ Motion. As a
17   procedural matter, Plaintiff notes that discovery had not even begun in this case before
18   Defendants filed their Motion for Summary Judgment. Further, it could not have begun
19   with respect to Westport, because Westport did not serve its first MIDP response until
20   February 2—after the Motion was filed. Though not dispositive, this fact weighs in favor
21   of granting Plaintiff’s Rule 56(d) motion and affidavit.
22          Turning to the substance, the general rule is that when a corporation sells or transfers
23   its principal assets to a successor corporation, the latter will not be liable for the debts and
24   liabilities of the former. A.R. Teeters & Assocs., Inc. v. Eastman Kodak Co., 836 P.2d 1034,
25   1039 (Ariz. Ct. App. 1992). However, four exceptions to this rule exist, such that successor
26   liability may be found if: (1) there is an express or implied agreement of assumption; (2)
27   the transaction amounts to a consolidation or merger of the two corporations; (3) the
28   purchasing corporation is a mere continuation or reincarnation of the seller; or (4) the


                                                  -2-
       Case 3:19-cv-08231-JJT Document 62 Filed 04/17/20 Page 3 of 6



 1   transfer of assets to the purchaser is for the fraudulent purpose of escaping liability for the
 2   seller’s debts. Id. Plaintiff presents no argument or material with respect to the first
 3   exception. However, he contends that due to the early timing of Defendants’ Motion, he is
 4   currently unable to present facts that would defeat summary judgment regarding the
 5   second, third, and fourth exceptions.2
 6          Defendants point out that no Arizona case directly addresses the de facto merger
 7   exception to the general rule of non-liability for a successor corporation. However, courts
 8   nationwide are in accord as to the factors for finding a de facto merger: (1) continuity of
 9   management, personnel, physical location, assets, and general business operations between
10   the buyer and seller corporations; (2) continuity of shareholders; (3) the seller corporation
11   ceases its ordinary business operations, liquidates, and dissolves as soon as legally and
12   practically possible; (4) the purchasing corporation assumes those obligations of the seller
13   ordinarily necessary for the uninterrupted continuation of normal business operations of
14   the seller corporation. E.g., Louisiana-Pac. Corp. v. Asarco, Inc., 909 F.2d 1260, 1264 (9th
15   Cir. 1990), overruled on other grounds in Atchison, Topeka & Santa Fe Ry. Co. v. Brown
16   & Bryant, Inc., 159 F.3d 358, 361 (9th Cir. 1997); see also Cargo Partner AG v. Albatrans,
17   Inc., 352 F.3d 41, 46 (2d Cir. 2003); Philadelphia Elec. Co. v. Hercules, Inc., 762 F.2d
18   303, 310 (3d Cir. 1985).
19          While some courts hold that not all factors must be met, they “consistently require[]
20   continuity of shareholders, accomplished by paying for the acquired corporation with
21   shares of stock.” Louisiana-Pac. Corp., 909 F.2d at 1264; see also Arnold Graphics Indus.
22   v. Independent Agent Center, Inc., 775 F.2d 38, 42 (2d Cir. 1985) (“To find that a de facto
23   merger has occurred there must be . . . a continuity of stockholders, accomplished by paying
24   for the acquired corporation with shares of stock.”); Bud Antle, Inc. v. Eastern Foods, Inc.,
25   758 F.2d 1451, 1458 (11th Cir. 1985) (“Where the assets are sold for cash [rather than
26   stock], no basic fundamental change occurs in the relationship of the stockholders to their
27          2
              The Court acknowledges that much of Defendants’ Response focuses on the
     interpretation of the SPA and the Defendants’ intent not to transfer to Westport SRS’s
28   potential liability for Plaintiff’s claim. However, the second, third, and fourth exceptions
     are equitable doctrines that look beyond the plain language of the contract.

                                                  -3-
       Case 3:19-cv-08231-JJT Document 62 Filed 04/17/20 Page 4 of 6



 1   respective corporations, . . . and absent continuity of shareholder interest, the two
 2   corporations are strangers, both before and after the sale.”)3
 3          Here, the SPA was accomplished through a purchase of SRS’s shares with cash, not
 4   the purchasing corporation’s shares. (Doc. 34-3 at 7.) Prior to the sale, SRS was owned by
 5   a combination of individuals and trusts. (See Doc. 34-3 at 7.) Westport is a wholly owned
 6   subsidiary of a publicly traded company. Thus, discovery will not yield information that
 7   creates a genuine dispute of material fact as to the continuity of shareholders, as Westport
 8   paid for the SRS shares with cash. Accordingly, the Court denies Plaintiff’s Rule 56(d)
 9   motion and affidavit on these grounds.
10          As to the mere continuation exception, a corporation is a mere continuation of a
11   predecessor corporation if there is “substantial similarity in the ownership and control of
12   the two corporations,” and “insufficient consideration running from the new company to
13   the old for the assets passing to the new company.” Warne Investments, Ltd. v. Higgins,
14   195 P.3d 645, 651 (Ariz. Ct. App. 2008). Here, Plaintiff avers that Westport and SRS have
15   common ownership, executives, employees, or directors, and that Westport pays salaries
16   and other expenses of SRS. (Aff. ¶¶ 23, 30.) This sufficiently demonstrates commonality
17   in the operation and control of the corporations such that Plaintiff should have the
18   opportunity to discover more information related to the same. Plaintiff also submits that
19   Westport purchased the shares of SRS for an amount equaling approximately half of SRS’s
20   revenue the previous year, which may demonstrate insufficient consideration for the
21   purchase of SRS shares. (Aff. ¶¶ 27c.) In light of the early stages of this litigation, Plaintiff
22   is entitled to limited discovery to develop the mere continuation theory.
23
            3
              The Court located a few cases in which the absence of a stock transfer was not
24   conclusive. In Turner v. Bituminous Cas. Co., 244 N.W.2d 873, 883 (Mich. 1976), the
     court held that continuity of the seller corporation’s policy, operations, personnel, and
25   properties may sufficiently satisfy the continuity element. However, that case dealt with a
     fifth exception to the rule of non-liability for successor corporations—the product line
26   exception—which the Arizona Court of Appeals expressly declined to adopt, finding the
     task of expanding the exceptions was appropriate for the legislature. See Winsor v.
27   Glasswerks PHX, L.L.C., 63 P.3d 1040, 1047 (Ariz. Ct. App. 2003) (discussing Turner and
     declining to follow it). In Atlas Tool Co., Inc. v. Comm’r, 614 F.2d 860, 863 (3d Cir. 1980),
28   one man owned all the stock in both the selling and purchasing corporations such that
     shareholder continuity was met automatically.

                                                   -4-
       Case 3:19-cv-08231-JJT Document 62 Filed 04/17/20 Page 5 of 6



 1          As to the fourth exception, Plaintiff states that Arizona imposes successor liability
 2   if the asset transfers were fraudulent under state law and cites to the Uniform Fraudulent
 3   Transfer Act, A.R.S. § 44-1001 et seq. See also Moore v. Browning, 50 P.3d 852, 858
 4   (Ariz. Ct. App. 2002) (holding the “UFTA has displaced any common law cause of action
 5   for fraudulent conveyance”). Constructive fraudulent transfer occurs when the transferor
 6   does not receive “reasonably equivalent value” in exchange for the transaction and the
 7   transferor is insolvent at the time of the transaction or becomes insolvent shortly after.4
 8   A.R.S. § 44-1005. Plaintiff again avers that SRS transferred all its stock for approximately
 9   half its total revenue earned in the year preceding the transfer. While Defendants contend
10   SRS is a “going concern,” (Resp. at 7), Plaintiff’s counsel submits that SRS’s counsel told
11   him SRS was likely going to be dissolved or terminated. (Aff. ¶ 20.) Because it is possible
12   that facts exist on the issues of inadequate consideration and insolvency that would
13   preclude summary judgment, Plaintiff is entitled to limited discovery of the same.
14          Finally, Plaintiff asserts a theory of alter ego liability in his Rule 56(d) motion and
15   affidavit. The Court fails to see how this is relevant to resolution of Defendant’s pending
16   Motion regarding successor liability, and therefore declines to address it. The Court has
17   established a general discovery timeline (Doc. 60) which governs discovery of all other
18   claims, defenses and issues not the subject of Defendant’s pending Motion for Summary
19   Judgment.
20          Again, in generous consideration of the early timing of Defendants’ Motion,
21   Plaintiff has demonstrated he is entitled to a deferred ruling on the Motion in order to
22   conduct discovery on the issues of mere continuation and constructive fraudulent transfer.
23   Accordingly, the Court grants Plaintiff’s Rule 56(d) request for additional discovery “as a
24   matter of course.” See Burlington N. Santa Fe R. Co., 323 F.3d at 773–74.
25          However, the Court declines to grant the scope of discovery that Plaintiff requests.
26   Plaintiff seeks to depose approximately 11 people on the issue of successor liability alone.
27
            4
             A constructive fraudulent transfer claim is not subject to the heightened pleading
28   standards of Rule 9(b). See, e.g., Airbus DS Optronics GmbH v. Nivisys LLC, No. CV-14-
     02399-PHX-JAT, 2015 WL 3439143, at *10 (D. Ariz. May 28, 2015).

                                                 -5-
       Case 3:19-cv-08231-JJT Document 62 Filed 04/17/20 Page 6 of 6



 1   Discovery on a claim or defense is limited to what is nonprivileged, relevant, and
 2   proportional to the needs of the case. Fed. R. Civ. P. 26(b). The Court therefore limits
 3   Plaintiff to three depositions on the issue of successor liability. While the Court will not
 4   impose a numerical limitation on the pages or documents that Plaintiff may request, it
 5   reiterates again that he is entitled only to that which fits the needs of the case.
 6            IT IS THEREFORE ORDERED granting in part and denying in part Plaintiff’s
 7   Amended Rule 56(d) Motion and Affidavit (Doc. 58) to the extent consistent with this
 8   Order.
 9            IT IS FURTHER ORDERED that Plaintiff will have until July 24, 2020, to
10   conduct its limited discovery as set forth above in support of its successor liability
11   exception arguments. Plaintiff’s Amended Response to Defendant’s Motion for Summary
12   Judgment shall be due no later than August 21, 2020. Defendant’s reply will be due
13   thereafter according to the Local Rules.
14            Dated this 17th day of April, 2020.
15
16                                           Honorable John J. Tuchi
                                             United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -6-
